[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                December 7, 2006
                                No. 06-12672                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                        D. C. Docket No. 05-00025-CR-6

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

ANTHONY WAYNE ALEXANDER, JR.,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                              (December 7, 2006)

Before BLACK, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Anthony Wayne Alexander appeals his conviction and sentence for

possession of child pornography. Alexander argues that the evidence was not
sufficient to sustain his conviction and that the district court erred in its application

of the Sentencing Guidelines. We affirm.

      Because Alexander did not move for a judgment of acquittal, we will reverse

only if the conviction was a manifest miscarriage of justice. United States v.

Greer, 440 F.3d 1267, 1271 (11th Cir. 2006). We review the application of the

Guidelines by the district court de novo and the findings of fact of the district court

for clear error. United States v. Crawford, 407 F.3d 1174, 1177-78 (11th

Cir. 2005).

      Alexander argues that the evidence is not sufficient to sustain his conviction

for three reasons. First, Alexander argues that the government failed to establish

the chain of custody of his computer. Second, Alexander argues that the

government failed to explain the discrepancies in the access dates on the computer.

Third, Alexander argues that the evidence failed to establish that he intended to

download child pornography.

      Each of Alexander’s arguments about the sufficiency of the evidence fails.

First, Alexander’s argument as to the chain of custody goes to the weight of the

evidence against him and not its admissibility. United States v. Lopez, 758 F.2d

1517, 1521 (11th Cir. 1985). Although Alexander did not challenge the chain of

custody at trial, the government presented the testimonies of two witnesses who



                                            2
established the chain of custody. Second, the government presented the testimony

of a Special Agent of the Federal Bureau of Investigation to explain the access

dates of the pornographic files on Alexander’s computer, and the jury was free to

believe that agent’s testimony. Third, the evidence supports the finding that

Alexander intended to download child pornography. Alexander’s computer

contained between several hundred and several thousand pornographic images,

most of which were images of children, including the 13 images described in the

indictment; Alexander admitted that child pornography was downloaded to his

computer; and the jury was free to disbelieve Alexander’s testimony that he did not

view or intend to obtain the images. United States v. Williams, 390 F.3d 1319,

1325 (11th Cir. 2004) (“[A] statement by a defendant, if disbelieved by the jury,

may be considered as substantive evidence of the defendant’s guilt.”). Alexander’s

conviction was not a manifest miscarriage of justice.

      Alexander argues that the district court clearly erred when it applied three

specific-offense enhancements at sentencing: an enhancement for material that

shows children under the age of 12, § 2G2.4(b)(1), an enhancement for material

that shows sadistic or masochistic images, § 2G2.4(b)(4), and an enhancement for

an amount of images exceeding 600, § 2G2.4(b)(5)(D). Alexander argues that he

did not intend to receive images of children under the age of 12, the pornography



                                          3
was not sadistic or masochistic, and the district court should not have applied the

enhancement for an offense exceeding 600 images because the district court did

not review the contents of the computer. Each argument fails.

      Under section 2G2.4(b)(1), “[i]f the material involved a prepubescent minor

or a minor under the age of twelve years,” the offense level is increased by two

levels. The evidence at trial and sentencing established that the pornographic

materials on Alexander’s computer contained material involving prepubescent

minors. Although Alexander asserts that he did not search for these images, he

knew that images of prepubescent children were included in the images he was

downloading. The district court did not clearly err in applying this enhancement.

      Under section 2G2.4(b)(4), if the material “portrays sadistic or masochistic

conduct or other depictions of violence,” then the offense level is increased by four

levels. Any image that shows (1) a young child and (2) portrays vaginal or anal

penetration warrants this enhancement. See United States v. Hall, 312 F.3d 1250,

1262-63 (11th Cir. 2002). One of the images possessed by Alexander and charged

in the indictment depicted an adult male anally penetrating a boy. The presentence

investigation report also reported that Alexander’s computer contained images of

adults anally and vaginally penetrating young children. The district court did not

clearly err when it applied this enhancement.



                                          4
      Under section 2G2.4(b)(5), if the offense involved 600 or more images, the

offense level is increased by 5 levels. The evidence at trial established that

Alexander’s computer contained several hundred to several thousand images. The

probation officer, who prepared the presentence investigation report, reviewed the

computer and found there were 2,515 images of child pornography. Although

Alexander disputed this amount, he did not present any evidence to the contrary.

The district court did not clearly err when it adopted the finding of the probation

officer, see United States v. Newsome, 998 F.2d 1571, 1578 (11th Cir. 1993), and

enhanced Alexander’s sentence.

      Alexander’s conviction and sentence are

      AFFIRMED.




                                           5